Citation Nr: 0110839	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-20 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the reduction from 50 percent to 30 percent disabling 
for the service connected bipolar disorder with schizophrenic 
features was proper to include the issue of whether an 
evaluation in excess of 50 percent is warranted for the 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel




INTRODUCTION

The veteran had active service from September 1981 to 
February 1983.

This appeal arises from a February 1999 rating decision of 
the Cleveland, Ohio Regional Office (RO), wherein a reduction 
from 50 percent to 30 percent disabling was proposed for the 
service connected psychiatric disability.  By rating action 
in April 1999, a 30 percent evaluation was assigned for the 
service connected psychiatric disorder effective from August 
1, 1999.

On the October 1999 substantive appeal, the veteran requested 
a hearing before the Board in Washington, D.C.  By letter 
from the Board to the veteran in December 2000, he was 
informed that a hearing was scheduled in March 2001 in 
Washington, D.C.  He was further informed that should he fail 
to appear for the scheduled hearing and a request for a 
postponement had not been received and granted, then his case 
would be processed as though the request for a hearing had 
been withdrawn.  The veteran failed to appear for the March 
2001 hearing or file a request for a postponement; therefore, 
the hearing request is deemed to have been withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evaluation of the service connected bipolar disorder 
with schizophrenic features was reduced from 50 percent to 30 
percent disabling by rating action in April 1999.  

3.  The January 1999 VA psychiatric examination was 
inadequate and may not serve as a basis upon which to reduce 
the rating for bipolar disorder with schizophrenic features.

4.  The veteran's bipolar disorder with schizophrenic 
features is productive of incapacitating symptoms resulting 
in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The reduction in the rating for bipolar disorder with 
schizophrenic features from 50 percent to 30 percent 
disabling effective from August 1, 1999 was not proper.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.126, Diagnostic Code 9432 (2000).

2.  The criteria for the assignment of a 100 percent rating 
for the veteran's bipolar disorder with schizophrenic 
features have been met.  38 U.S.C.A.§ 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.126, Diagnostic Code 9432 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A July to September 1996 VA hospital summary shows that the 
veteran was suffering from delusional beliefs.  The diagnosis 
was bipolar disorder with psychotic features.  A Global 
Assessment of Functioning (GAF) score of 30 over the last 
year and 35 (currently) were assigned.  

A May 1998 VA hospital summary shows that the veteran had a 
long history of bipolar affective disorder.  He had not been 
taking his medications regularly and he had been drinking.  
He was hospitalized after getting into an altercation.  A 
course of psychotherapy, milieu therapy and group meetings 
was administered.  The discharge diagnoses were mixed manic 
depressive disorder and alcohol dependence.  A GAF score of 
40 improved to 45 was assessed.  

On VA psychiatric examination in January 1999, it was noted 
that the veteran worked part time as a cook over the last 3 
months.  He currently lived in section 8 housing.  The 
veteran was the sole source of information gathered for this 
evaluation.  Currently the veteran worked at a Holiday Inn, 
before that at the Prima Vista and Regal Hotels.  When asked 
why he changed jobs so often, he compared culinary art with 
medicine by saying that you don't stay too long at either 
job.  Examples of why he would quit a job were when a 
"goofy" chef would come in and change the way things were 
done, or when he felt that he had stopped learning.  He 
stated that he always liked learning to cook.  The veteran 
was not currently taking medications because he felt that he 
would be unable to work if he did.  

On examination, the veteran was pleasant and casually 
dressed.  Speech was somewhat rapid.  He was oriented to 
person, place and time.  Memory was 3 out of 3 immediately 
and 3 of 3 after 5 minutes.  Affect was bright throughout the 
examination.  Motor movements were rather restless.  At 
times, thoughts were circumstantial; however, for the 
majority of the time the veteran's thoughts were goal 
oriented.  The diagnosis was bipolar disorder, currently 
hypomanic.  A GAF score of 60 to 65 was assessed.  It was 
noted that the veteran had extremely limited insight into his 
illness.  Overall, the veteran's symptoms would have at least 
a moderate impact on his ability to function socially and 
occupationally.

A November 1999 VA hospital report shows that the veteran had 
been noncompliant with medications.  On admission, the 
veteran rambled from topic to topic with a positive flight of 
ideas.  The veteran complained of poor sleep, racing 
thoughts, and restlessness.  He denied having any paranoia or 
hallucinations.  The veteran was placed on medications.  The 
discharge diagnosis was bipolar affective disorder with 
psychosis, manic phase.  

A mid-December 1999 VA outpatient notation indicates that the 
veteran was alert and oriented times four.  He was currently 
unemployed.  A GAF score of 40 was assessed.  A rehab 
admission assessment later in the same day notation shows 
that the veteran was having trouble staying awake and 
focused.  He was scheduled to begin outpatient education 
classes on Monday.  A GAF score of 30 was assessed.

On VA hospitalization in April 2000, the veteran had been 
admitted for inpatient rehabilitation for alcohol dependence.  
The veteran had been drinking on a daily basis.  On 
examination, mood was elevated and form of thought was 
scattered.  The veteran participated in group, individual and 
occupational therapy.  The principal diagnoses were alcohol 
dependency, cocaine abuse, nicotine dependency and bipolar 
disorder.  

On VA psychiatric examination in May 2000, the examiner noted 
that the veteran's claims folder had been reviewed.  The 
veteran was currently working in the food service industry 
with a catering organization.  He had been employed for a 
week.  He enjoyed his work.  His longest term of employment 
was from 1985 to 1987 at Wright Patterson Air Force Base.  He 
had had other jobs that had lasted six months or more.  The 
veteran was single, he had no children and he lived with his 
girlfriend in a house that they shared.  The veteran had been 
hospitalized 6 times.  He was receiving outpatient therapy at 
the Cincinnati VA medical center.  

The veteran reported suffering from excessive anxiety, 
auditory hallucinations, racing thoughts, and spending 
sprees.  He had also been involved in sexual indiscretions 
and grandiose thinking.  He had exhibited irritability, 
anger, and violence and for days he had gone without sleep.  
The veteran's tolerance for alcohol was 8 to 10 beers a day.  
His last drink was yesterday.  The examiner noted that the 
veteran was a little bit "flip" when discussing alcohol.  
The veteran was alert and oriented.  There was no evidence of 
grossly psychotic thought, mood, or perceptual disorder.  The 
veteran was not suicidal or homicidal.  Insight and judgment 
were only fair.  The diagnosis was bipolar affective 
disorder.  It sounded to the examiner like the veteran had a 
number of manic episodes during his life.  Though the veteran 
had a job at the present time, he had been unemployed for 
awhile.  He still seemed to be affected fairly significantly 
by the death of his mother and the loss of girlfriend.  
Although the veteran was currently employed it was felt that 
his symptoms fell in the serious range.  He had not been able 
to keep a job for any sustained length of time.  As a result, 
the veteran had serious impairment in occupational 
impairment.  A GAF score of 50 was assessed.  

Service connection is in effect for bipolar disorder with 
schizophrenic features evaluated as 30 percent disabling 
under DC 9432 of VA's Schedule for Rating Disabilities, 38 
C.F.R. Part. 4.  The Board is satisfied that all relevant 
facts have been properly developed.  VA treatment records 
have been obtained.  Thus, the record is complete and the 
Board finds that there is no further duty to assist the 
veteran in the development of this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(2000).


The regulations pertaining to rating PTSD are set forth, in 
pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

38 C.F.R. § 4.130, Diagnostic Code 9432 (2000).

The veteran was initially awarded service connection for 
bipolar disorder with schizophrenic features beginning in 
August 1987.  A 10 percent evaluation was assigned.  

A turning point in the level of disability manifested by the 
service connected psychiatric disorder is benchmarked by the 
July to September 1996 period of hospitalization.  The 
veteran was assigned a GAF score of 30 to 35 earmarking an 
individual with major impairment in several areas such as 
work and family relations.  This level of disability is 
represented by one who is depressed, avoids friends, neglects 
family and is unable to work.  Based upon the VA report of 
hospitalization, a 50 percent evaluation was assigned 
effective from October 1, 1996.  

Thereafter, on VA psychiatric examination in July 1999, it 
was reported that the was currently working.  Following 
examination, the examiner felt that the veteran's psychiatric 
symptoms would have a moderate impact on his social and 
occupational functioning.  A GAF score of 60 to 65 was 
assessed which reflects one who has few friends, and has 
conflicts with co-workers.  In light of the January 1999 VA 
examination, by rating decision in April 1999, the evaluation 
for bipolar disorder with schizophrenic features was reduced 
from 50 percent to 30 percent disabling. 

Several significant factors undercut the reasoning underlying 
the April 1999 rating determination.  VA is required to 
conduct an accurate and descriptive medical examination based 
on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green 
v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the 
examiner in January 1999 indicated that the veteran's claims 
folder was not available and that the veteran was the sole 
source of information for the examination.  As this 
examination was conducted without treatment records, the 
examiner's assessment in January 1999 was essentially flawed.  

In addition, the remainder of the medical evidence paints a 
portrait of a disability level due to psychiatric disability 
that is far worse than that painted by the VA examiner in 
January 1999.  Since January 1999, the veteran has been 
hospitalized on two occasions suffering from severely 
exacerbated symptomatology.  On VA psychiatric examination in 
May 2000, the examiner noted that the veteran's record had 
been reviewed.  It was noted that the veteran suffered from 
excessive anxiety, racing thoughts, auditory hallucinations, 
grandiose thinking, irritability, anger, violence and sleep 
deprivation.  Although the veteran was currently employed, 
the examiner felt that the veteran's symptoms fell within the 
severe range.  It was specifically noted that the veteran had 
been unable to keep a job for any sustained period of time.  
The examiner concluded that the veteran suffered from serious 
impairment in occupational impairment and a GAF score of 50 
was assigned representing one who had no friends and was 
unable to keep a job.  Also of significance are the GAF 
scores of 40 and 30 which were assigned during outpatient 
treatment in December 1999.  These assessments by those who 
were treating the veteran are inherently more credible than 
the GAF score of 60 as assigned in January 1999 by a VA 
examiner who did not have the veteran's records.  

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, the Board 
finds that the April 1999 assignment of a 30 percent 
evaluation was not in accord with the evidence of record.  
Moreover, upon evaluation of the veteran's bipolar disorder 
with schizophrenic features in league with the rating 
criteria, the Board finds that the veteran's psychiatric 
symptoms more closely approximate those for which a 100 
percent evaluation is warranted.  

In summary, the recent medical evidence demonstrates that the 
veteran's psychiatric symptoms have resulted in severe 
impairment in social relationships and in his ability to 
retain gainful employment.  It is apparent from the record 
that the veteran would have great difficulty in holding a 
permanent position due to the severity of his symptoms.  This 
is underscored by recent GAF scores assigned both during 
outpatient and inpatient care.  Accordingly, upon review of 
the entire record, the Board finds that the veteran's 
symptomatology is productive of incapacitating symptoms 
resulting in total occupational and social impairment.  
Therefore, after reviewing the clinical record and resolving 
any remaining reasonable doubt in the veteran's favor, a 100 
percent evaluation is warranted.


ORDER

As the reduction in the rating for bipolar disorder with 
schizophrenic features from 50 percent to 30 percent 
disabling was not proper the appeal is granted, subject to 

the applicable criteria pertaining to the payment of monetary 
benefits.  

Entitlement to the assignment of a 100 percent evaluation for 
bipolar disorder with schizophrenic features is granted, 
subject to the applicable criteria pertaining to the payment 
of monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

